Petition for rehearing denied January 10, 1933                        ON PETITION FOR REHEARING                             (17 P.2d 1104)
It is charged that error was committed in holding there was no evidence of the entry of an order of suspension, since all of the evidence was not certified for review, and error can not be presumed. Referring to the bill of exceptions, we find the recital therein that "said testimony as set forth in said partial transcript therein fully sets forth the testimony relative to the subjects herein presented." From this recital we may reasonably assume that the evidence not included in the certified transcript was not material or relevant to the question as to whether there had been an order of suspension entered.
It is next argued that no order of suspension was necessary and that the letter of the corporation commissioner to the defendant was sufficient. This contention was answered to our satisfaction in the original opinion. Repetition would serve no good purpose.
Finally, it is urged that this court considered a question not presented in the trial court. While the objections were not as specific as they should have been, the defendant did, however, definitely urge that there had been a failure to comply with the plain mandatory provisions of the statute.
There is no disposition to dispose of this case on what counsel for the state designates as "hair splitting technicalities." The reversal of the judgment of conviction is based upon a failure to comply with the statute relative to the suspension or revocation of licenses. If to insist upon obedience to wholesome and salutary provisions of the law is technical, the writer pleads guilty.
The petition for rehearing is denied. *Page 296